65 N.Y.2d 1048 (1985)
Joyce Tomaka, Appellant,
v.
Evans-Brant Central School District, Sued as Lake Shore Central School District, Respondent.
Court of Appeals of the State of New York.
Decided September 19, 1985.
Ronald L. Jaros for appellant.
Phillip Brothman for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (107 AD2d 1078).